PER CURIAM.
We affirm the order of dismissal substantially for the reasons recited in the district court’s thorough decision. We add simply that any Eighth Amendment Bivens claim against defendant Robinson in her personal capacity would fail on qualified-immunity grounds, inasmuch as no constitutional right to post-release medical treatment in these circumstances has been clearly established. See generally DeShaney v. Winnebago County Dep’t of Social Services, 489 U.S. 189, 200, 109 S.Ct. 998, 103 L.Ed.2d 249 (1989) (The affirmative duty to protect [an inmate] arises ... from the limitation which [the government] has imposed on his freedom to act on his own behalf.”) (citing W. J. Estelle v. Gamble, 429 U.S. 97, 103, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976)). Nor do we find anything in Granade v. United States, 356 F.2d 837 (2d Cir.1966), that would call the validity of 28 C.F.R. § 301.317 into question.
The motions for oral argument and for expedited review are denied.

Affirmed.